Citation Nr: 1128791	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than May 31, 2001 for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from July 1949 to August 1953.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Appeals Management Center, which granted service connection for the cause of the Veteran's death, effective from May 31, 2001.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's original claim for service connection for the cause of the Veteran's death was denied in a March 2000 rating decision.  

2.  The appellant was provided notice of the March 2000 rating decision in an April 15, 2000 letter, which included notice of her procedural and appellate rights.

3.  The appellant did not file additional evidence, or in any way disagree with the March 2000 decision, within the one year period from the date of notice of the denial (April 15, 2000).  

4.  The appellant's petition to reopen her claim for service connection for the cause of the Veteran's death was received on May 31, 2001.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision, which denied service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The criteria for an effective date earlier than May 31, 2001, for grant of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for an earlier effective date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The instant claim arises from a granted claim of service connection.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in earlier effective date cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

However, in cases where service connection has been granted and an effective date has been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the veteran then files a notice of disagreement (NOD) with, for example, the effective date assigned, the veteran has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id.  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  

Here, the appellant submitted a notice of disagreement regarding the effective date assigned by the July 2007 rating decision in October 2007, thereby triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing a Statement of the Case (SOC) in April 2008.  This document informed the appellant of the regulations pertinent to her appeal, including the applicable rating criteria, advised her of the evidence that had been reviewed in connection with her appeal, and provided her with reasons for its decisions.  38 U.S.C.A. § 7105(d).  Thus, the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The adjudication of a claim for an earlier effective date is largely based upon evidence already in the claims folder; the resolution of the claim often depends upon when certain document(s) were received by VA, and medical evidence which has been previously developed.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2010).  The date that the appellant's claim was received cannot be altered by medical examination or opinion.  Consequently, there is no additional development (that has not already been conducted) that would substantiate the appellant's claim for an earlier effective date.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Earlier Effective Date

The appellant contends that she should receive Dependency and Indemnity Compensation (DIC) for service connection for the cause of the Veteran's death effective the day after the Veteran's death.  For the reasons that follow, the Board concludes that an earlier effective date is not warranted.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (emphasis added).  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Here, the Veteran died in September 1999.  The appellant brought a claim for DIC benefits, to include service connection for the cause of the Veteran's death in November 1999.  The RO denied the claim in a March 2000 decision.  The appellant was provided notice of this decision and informed of her procedural and appellate rights in an April 15, 2000 letter.  The letter was sent to the appellant's address of record.  The Board notes that the address listed on the notice letter displays an incorrect ZIP code.  The incorrect code was "off" by a single digit.  The letter was not returned as undeliverable.  There is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  The appellant may rebut that presumption by submitting clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the appellant at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The address used on the notice letter was off by a single digit and not returned as undeliverable.  The Board finds that the presumption of regularity attaches and that the appellant was notified of the March 2000 rating decision.  The Board also notes that the appellant has not argued that she did not receive notice of the March 2000 decision.  

Following the March 2000 rating decision, the appellant filed an informal petition to reopen the claim for service connection for the cause of the Veteran's death on May 31, 2001, including the submission of new evidence.  After the claim was reopened and remanded by the Board in November 2005, the Appeals Management Center granted service connection for the cause of the Veteran's death and assigned an effective date of May 31, 2001.  

The Board finds that the appellant did not initiate an appeal or hold finality by submitting additional evidence on the claim in the one year period following the April 2000 notice of the denial of her claim.  Thus, the Board concludes that the March 2000 rating decision is final.  As stated above, the effective date cannot precede March 2000, as that rating decision is final.  

Similarly, the appellant did not file a petition to reopen the claim for service connection for the cause of the Veteran's death between the April 2000 notice of the March 2000 decision and May 31, 2001.  The only communication received during that period was a March 2001 improved pension eligibility form listing some expenses for death pension benefits purposes.  There is no evidence of an intent to file a claim for cause of death DIC benefits prior to May 31, 2001.  

The Board is aware that the appellant has asserted that she should receive DIC benefits based on service connection for the cause of the Veteran's death as of the date of his death.  Based upon the above reasons, an effective date earlier than May 31, 2001 cannot be granted.

There are two statutory exceptions to the rule of finality.  First, pursuant to 38 U.S.C. § 5108, the Secretary must reopen a claim if new and material evidence regarding the claim is presented or secured.  Second, a decision is subject to revision on the grounds of clear and unmistakable error. 38 U.S.C. §§ 5109A (decision by the Secretary) & 7111 (decision by the Board).  These are the only statutory exceptions to the finality of VA decisions.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In this case, the appellant's claim was reopened and granted upon receipt of new and material evidence.  When a claim is reopened and granted in such a manner, the effective date is assigned based on the receipt of the petition to reopen, not based on the date of the original claim.  See 38 C.F.R. § 3.400.  Consideration of effective dates prior to the date of receipt of the petition to reopen is barred once finality attaches.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Thus, the first exception has been applied in this case.  The second exception does not apply as the appellant has not alleged CUE in the March 2000 rating decision.  

Applying 38 U.S.C.A. § 5110, the earliest effective date is date of receipt of claim, here, May 31, 2001.  Applying 38 C.F.R. § 3.400, the earliest effective date is date entitlement arose or date of claim, whichever is later.  Even if entitlement to service connection arose in 1999 or 2000, the date of receipt of claim for which benefits were granted is May 31, 2001.  The Board finds that the RO has granted the earliest effective date possible based upon the facts in this case and the law and regulations.

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the appellant's assertions as to why an earlier effective date should be assigned, the fact remains that the appellant filed her petition to reopen a claim for service connection on May 31, 2001, which was after the prior decision became final.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on a reopened claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).
ORDER

Entitlement to an effective date earlier than May 31, 2001 for the grant of service connection for the cause of the Veteran's death is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


